DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P” has been used to designate both “pressure” and a “periphery” (see the 30th line of page 16 of applicant’s specification; and Figures 13 and 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “IM” (see the 5th line of page 20 of applicant’s specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Specification
The disclosure is objected to because of the following informalities:
On page 18, 10th line, replace “F22” with “F21”.
On page 18, 12th line, replace “12” with “F12”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
as the alternating current” is unclear.  Should “as the alternating current” be deleted?
With regard to claim 11, the limitation “a current of 60 A to 100 A is applied as the current” is unclear.  Should “as the current” be deleted?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9-105507 A, of which a complete copy of the Japanese document with an English abstract was provided with the Information Disclosure Statement dated May 6, 2020, and a machine translation of which is provided with this Office Action.
Regarding independent claims 1 and 5, JP 9-105507 discloses a metal product manufacturing device including a container that stores a molten metal having a conductive property (abstract; paragraphs [0003], [0007-[0009], [0020], [0021], and 
a cylindrical container body portion (see annotated Figure 3);
an upper end plate and a lower end plate configured to close both ends of the container body portion in a sealed state (see annotated Figure 3);
an upper electrode fixed to the upper end plate in a state of passing through the upper end plate, and having an inner end electrically connectable to the molten metal;
a lower electrode fixed to the lower end plate in a state of passing through the lower end plate, and having an inner end electrically connectable to the molten metal, wherein
at least the upper and lower end plates are detachable from the container body portion;
the upper electrode is fixed to a substantially central portion of the upper end plate in the state of passing through the upper end plate in a thickness direction;
the lower electrode is fixed to a substantially central portion of the lower end plate in the state of passing through the lower end plate in a thickness direction; and
both the upper and lower electrodes are located on a substantially vertical straight line in an upper-lower direction (see annotated Figure 3).


    PNG
    media_image1.png
    398
    550
    media_image1.png
    Greyscale


Regarding claim 2, the upper and lower electrodes are detachable from the end plates (see annotated Figure 3).
Regarding claims 3, 6, and 7, the power supply device is capable of applying a direct current (DC) or an alternating current (AC) and being connectable to and disconnectable from the electrodes, wherein the AC current can be set to be controlled within a range between 1 Hz to 10 Hz (see paragraph [0003] of translation; and Figures 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 9-105507 A, and further in view of JP 5669509 B2, of which a complete copy of the Japanese document with an English abstract was provided with the Information Disclosure Statement dated May 6, 2020.
Regarding claims 4, 8, and 9, JP 9-105507 fails to teach a magnetic field device having a pair of permanent magnet bodies with N and S poles that are located outside of the container and facing each other.
However, JP ‘509 discloses a mold device for continuously casting (abstract; and Figures 1-4), in which the mold device includes a magnetic field stirring device (31) having a pair of permanent magnet bodies with N and S poles that are located outside of the container and facing each other, and is operable to apply a magnetic field outside of a casting mold container (2), in order to provide stirring to keep the molten metal flowing uniformly and in a molten state to prevent premature solidification in a continuous casting process (abstract).

Regarding claims 7, 10, and 11, the electromagnet used as the magnetic field device of JP ‘509 would be capable of performing control of the claimed magnetic field range of between 1 Hz to 10 Hz and at a current of between 60A to 100 A (JP ‘509; paragraph [0003] of translation; and Figures 4 and 5), for the purpose of obtaining optimal electromagnetic stirring of the molten metal in a continuous casting process.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 31, 2021